Case 2:19-cr-00271-MJH Document 2 Filed 09/03/19 Page 1of 3

R

QO

 

 

CBR
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA Sti? O3 gts

CLERK U.S, DISTRICT COURT

UNITED STATES OF AMERICA WEST. DIST, OF PENNSYLVANIA,
V. Criminal No. 19-Q™\\
VASHAUN LASALLE WRIGHT

INFORMATION MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Jerome A. Moschetta,
Assistant United States Attorney for'said District, and submits this Information Memorandum to
the Court:
I. THE INFORMATION
A one-count Information was filed against the above-named defendant for an

alleged violation of federal law:

COUNT OFFENSE/DATE TITLE/SECTION

1 Possession of firearms and ammunition by a 18 U.S.C. § 922(¢)(1)
convicted felon

March 23, 2018

Il. ELEMENTS OF THE OFFENSE
A. As to Count 1:
In order for the crime of possession of firearms and ammunition by a convicted
felon, in violation of 18 U.S.C. § 922(g)(1), to be established, the government must prove all of

the following essential elements beyond a reasonable doubt:
Case 2:19-cr-00271-MJH Document 2 Filed 09/03/19 Page 2 of 3

1. VASHAUN LASALLE WRIGHT knowingly possessed the firearm(s)
and/or ammunition described in Count One of the Information;

2. At the time of the charged act, VASHAUN LASALLE WRIGHT had been
convicted of a felony, that is, a crime punishable by imprisonment for a term exceeding one year;

3. At the time of the charged act, the defendant knew that he had been
convicted of a felony, that is, a crime punishable by imprisonment for a term exceeding one year;
and

4, VASHAUN LASALLE WRIGHT’s possession was in or affecting
interstate or foreign commerce.

Third Circuit Model Criminal Jury Instruction 6.18.922G (modified).

Il. PENALTIES
A. As to Count I: possession of firearms and ammunition by a convicted

felon (18 U.S.C. § 922(g)(1)):

1. A term of imprisonment of not more than ten (10) years. However, if it is
determined that the defendant has three previous convictions for a violent felony or a serious
drug offense, or both, then pursuant to 18 U.S.C. § 924(e), the term of imprisonment is not less
than fifteen (15) years to a maximum of life imprisonment.

2. A fine of not more than $250,000 (18 USC.
§ 3571(b)(3)).

3. A term of supervised release of three (3) years (or five (5) years if 18 U.S.C.

§ 924(e) applies) (18 U.S.C. § 3583).
Case 2:19-cr-00271-MJH Document 2 Filed 09/03/19 Page 3 of 3

-IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013.

V. RESTITUTION

Not applicable in this case.

VI. FORFEITURE

As set forth in the Information, forfeiture may be applicable in this case.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

deriva tata
OME A. MOSCHETTA

istont U.S. Attorney
' PA ID No. 203965

 
